Title: To George Washington from Samuel Huntington, 9 May 1780
From: Huntington, Samuel
To: Washington, George


          
            sir,
            Philadelphia May 9. 1780.
          
          I have been honoured with your Excellency’s Despatches of the 28th Ulto and 5th instant By Letters from Martinique (via Eustatia) I have the Pleasure and Satisfaction to find that the Honble Messrs Jay and Gerard arrived safe at Cadiz on the 22d of January after a Passage of twenty five from Martinique.
          The enclosed Extract of a Letter from one of the Council of South

Carolina will give your Excellency the latest Intelligence received from that Quarter. I have the honour to be with Sentiments of the highest respect & Esteem your Excelly’s obedt hbbl. servant
          
            Sam. Huntington
          
        